Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000999
                                                       16-JUL-2012
                                                       08:24 AM



                         NO. SCWC-11-0000999

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         SAINGOEN DAVIS,
         Petitioner/Plaintiff-Appellant/Cross-Appellee,

                                 vs.

  GARY W. VANCIL; MARK VAN PERNIS; and VAN PERNIS-VANCIL, a Law
                           Corporation,
       Respondents/Defendants-Appellees/Cross-Appellants/
                      Cross-Claim Plaintiff,

                                 and

                           NICHOLLE DAVIS,
                  Defendant/Cross-Claim Defendant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NO. CAAP-11-0000999; CIVIL NO. 08-1-352K)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI,
 VACATING ICA ORDER DISMISSING APPEAL AND CROSS-APPEAL FOR LACK
 OF JURISDICTION, AND REMANDING APPEAL AND CROSS-APPEAL TO ICA
  (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ. and
     Circuit Judge Crandall, assigned by reason of vacancy)

     Petitioner/plaintiff-appellant/cross-appellee Saingoen Davis
filed a timely application for writ of certiorari on June 7, 2012
to review the intermediate court of appeals' (ICA) May 8, 2012
Order Dismissing Appeal and Cross-Appeal for Lack of
Jurisdiction.    Petitioner and respondents appealed and cross-
appealed the November 21, 2011 Final Judgment entered in Civil
No. 08-1-352K.    The ICA concluded that the November 21, 2011
Final Judgment did not resolve the Vancil defendants' cross-claim
-- and therefore did not resolve all claims of all the parties,
as required by Jenkins v. Cades Schutte Fleming & Wright, 76
Hawai#i 115, 119, 869 P.2d 1333, 1338 (1994) -- because: (1) the
final paragraph of the judgment declared that the judgment did
not dispose of the cross-claim "which may be resurrected" after
the appeal of the good faith determination order and (2) the
cross-claim was in fact resurrected on February 24, 2012 when the
ICA vacated the good faith determination order.    However,
paragraph 11 of the November 21, 2011 judgment stated that "[the
Vancil defendants] cross-claim against Defendant Nicholle . . .
was dismissed."    The judgment, on its face, resolved the cross-
claim, notwithstanding the caveat that the cross-claim "may be
resurrected" after the appeal of the good faith determination
order.   The finality and appealability of the November 21, 2011
judgment was not affected by the subsequent vacatur of the good
faith determination order and reinstatement of the cross-claim on
February 24, 2012.
            Petitioner's application for writ of certiorari is
accepted.    The ICA's May 8, 2012 Order Dismissing Appeal and
Cross-Appeal for Lack of Jurisdiction is vacated.      Petitioner's
appeal and respondents' cross-appeal are remanded to the ICA for
disposition.
            DATED: Honolulu, Hawai#i, July 16, 2012.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Virginia L. Crandall


                                - 2 -